AMENDMENT AGREEMENT AMENDMENT AGREEMENT, dated of as December 22, 2008, by and between STRIKER OIL AND GAS, INC. (formerly, UNICORP, INC., (“Company”), YA GLOBAL INVESTMENTS, L.P. (formerly, CORNELL CAPITAL PARTNERS, LP) (“YA Global”).All capitalized terms used herein shall have the respective meanings assigned thereto in the Transaction Documents (as defined below) unless otherwise defined herein. W I T N E S S E T H: WHEREAS, Company and YA Global have entered into certain financing arrangements set forth on Schedule A attached hereto and referred to herein as the “Transaction Documents”pursuant to which, YA Global is the holder of the following secured convertible debentures (collectively, the “Debentures”) issued by Company and the following warrants (“Warrants”) issued by the Company: Debenture Description Principal Outstanding Accrued and Unpaid Interest (as of October 31, 2008) Secured Convertible Debenture (no. UCPI-1-1A) issued on May 17, 2007, and amended and restated on February 20, 2008 in the original principal amount of $3,096,155 $3,096,155 $36,814 Secured Convertible Debenture (no. UCPI-1-2A) issued on June 29, 2007 and amended and restated on February 20, 2008 in the original principal amount of $1,769,231 $1,508,494 $18,492 Warrant Description Warrant Shares Warrant Exercise Price Warrant No. UCPI-A-1A 509,000 $0.75 Warrant No. UCPI-A-2 1,357,333 $0.75 Warrant No. UCPI-B-1A 430,800 $1.25 Warrant No. UCPI-B-2 689,280 $1.25 Warrant No. UCPI-C-1A 373,400 $1.75 Warrant No. UCPI-C-2 426,743 $1.75 Warrant No. UCPI-D-1A 311,100 $2.50 Warrant No. UCPI-D-2 248,880 $2.50 WHEREAS, the Company has requested YA Global to make certain accommodations to regarding extending the payment dates and YA Global desires to accommodate such requests, and in exchange for such accommodations, the Company desires, among other things, to adjust the conversion price of the Debentures and the exercise price of the Warrants as set forth herein. NOW, THEREFORE, in consideration of the foregoing, and the respective agreements, warranties and covenants contained herein, the parties hereto agree, covenant and warrant as follows: 1.Acknowledgements. a.Acknowledgement of Obligations.Company hereby acknowledges, confirms and agrees that as of the date hereof, Company is indebted to the YA Global under the Debentures and the Transaction Documents in amounts set forth in the first Whereas clause, plus any other fees, costs, expenses and other charges now or hereafter payable (collectively, the “Obligations”) and such Obligations are unconditionally owed by Company to YA Global, without offset, defense or counterclaim of any kind, nature or description whatsoever. b.Acknowledgement of Security Interests.Company hereby acknowledges, confirms and agrees that YA Global has and shall continue to have valid, enforceable and perfected first-priority liens upon and security interests in the Pledged Property heretofore granted to YA Global pursuant to the Security Agreement (the “Security Agreement”) between Company, Affiliated Holdings, Inc., and YA Global dated May 17, 2007, the Mortgage, Assignment of Production, Security Agreement, Fixture Filing and Financing Statement (the “Mortgage”) granted by the Company to YA Global as of May 17, 2007, Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement (the “Deed of Trust”) granted by the Company to YA Global as of May 17, 2007, or otherwise granted to or held by YA Global.Company and Affiliated Holdings, Inc. hereby acknowledge, confirm and agree that YA Global has and shall continue to have valid, enforceable and perfected first-priority liens upon and security interests heretofore granted to YA Global pursuant to the Security Agreement, the Mortgage, the Deed of Trust or otherwise granted to or held by YA Global. c.Binding Effect of Documents.Company confirms and agrees that:(a)each of the Transaction Documents to which it is a party has been duly executed and delivered to YA Global by Company and each is in full force and effect as of the date hereof, (b)the agreements and obligations of Company contained in such documents and in this Agreement constitute the legal, valid and binding obligations of Company enforceable against each in accordance with their respective terms, and Company has no valid defense to the enforcement of such obligations, and (c)YA Global is and shall be entitled to the rights, remedies and benefits provided for in the Transaction Documents and applicable law, without setoff, defense or counterclaim of any kind, nature or descriptions whatsoever. 2.Covenants and Agreements. a.Amendments to the Debentures. The parties agree that as of the date hereof, the following amendments shall be made to the Debentures, and to document such amendments, the Company shall issue debenture amendments for each outstanding Debenture in the form attached hereto as Exhibit A: i. The portion of the November 1, 2008, December 1, 2008, and January 1, 2009 Installment Amounts that the Company will not be eligible to pay as a Company Conversion shall be deferred until the Maturity Date and the Company will not be required to pay any Company Redemption Amounts during such deferral period. ii. The Conversion Price of each of the Debentures shall be changed to $0.15, subject to adjustments as set forth in the Debentures. b.Amendments to the Warrants.The parties agree that as of the date hereof, the following amendments shall be made to the Warrants, and to document such amendments, the Company shall issue warrant amendments for each outstanding Warrant in the form attached hereto as Exhibit B: i. The Warrant Exercise Price of each of the Warrants shall be changed to $0.10. ii. With respect to Warrant No. UCPI-A-1A, Warrant No. UCPI-B-1A, Warrant No. UCPI-C-1A, and Warrant No. UCPI-A-1A, YA Global waives, on a one time basis, any rights it may have had pursuant to the last sentence of Section 8(a) of the Warrants to receive additional warrant shares as a result of the change to the Warrant Exercise Price set forth herein. iii. With respect to Warrant No. UCPI-A-2, Warrant No. UCPI-B-2, Warrant No. UCPI-C-2, and Warrant No. UCPI-A-2, Section 8(a) shall be deleted in its entirety and replaced with the following: Section 8(a) – Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of Common Stock.If and whenever on or after the Issuance Date of this Warrant, the Company issues or sells, or is deemed to have issued or sold, any shares of Common Stock(other than Excluded Securities or Permitted Issuances (as defined in the Securities Purchase Agreement)and (ii) shares of Common Stock which are issued or deemed to have been issued by the Company in connection with an Approved Stock Plan or upon exercise or conversion of the Other Securities) for a consideration per share less than a price (the “Applicable Price”) equal to the Warrant Exercise Price in effect immediately prior to such issuance or sale, then immediately after such issue or sale the Warrant Exercise Price then in effect shall be reduced to an amount equal to the product of (A) the Warrant Exercise Price in effect immediately prior to such issuance and (B) the quotient determined by dividing (1) the sum of (I) the product derived by multiplying the Warrant Exercise Price in effect immediately prior to such issuance and the number of shares of Common Stock deemed outstanding immediately prior to such issuance plus (II) the consideration, if any, received by the Company upon such issuance, by (2) the product derived by multiplying (Y) the Warrant Exercise Price in effect immediately prior to such issuance by (Z) the number of shares of Common Stock deemed outstanding immediately after such issuance.Upon each such adjustment of the Warrant Exercise Price hereunder, the number of Warrant Shares issuable upon exercise of this Warrant shall be adjusted to the number of shares determined by multiplying the Warrant Exercise Price in effect immediately prior to such adjustment by the number of Warrant Shares issuable upon exercise of this Warrant immediately prior to such adjustment and dividing the product thereof by the Warrant Exercise Price resulting from such adjustment. c.Further Assurances.
